Page, J.
(dissenting):
I cannot concur in the construction of the agreement of the parties that the additional benefit to accrue to the lender pursuant to the contract was not one which must necessarily accrue to him in any event, but was contingent upon the will of the borrower, and hence the contract was not usurious. (Sumner v. People, 29 N. Y. 337.) An examination of the letter quoted in full in the prevailing opinion clearly shows that at no time could the borrower repay the obligation pursuant to its terms without also paying in addition to the legal rate of interest either a bonus of $1,250 or a bonus of $2,500, depending upon whether the payment was made within six months or thereafter, and, therefore, though the borrower had some discretion as to which bonus he should be compelled to pay, he was compelled to pay a bonus of some amount in any event. The agreement is, therefore, clearly usurious, and the motion for judgment on the pleadings was properly granted.
Judgment and order reversed, with costs, and motion denied, with ten dollars-costs.